Citation Nr: 1532868	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating higher than 40 percent for residuals of a right ankle injury.

2. Entitlement to a rating higher than 30 percent for an unstable right knee with status post removal of posterior two thirds of lateral meniscus and ligament repair. 

3. Entitlement to service connection for a heart condition (diagnosed as atrial fibrillation), including due to exposure to herbicides and/or secondary to service-connected right knee and right ankle disabilities.

4. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.

5. Entitlement to service connection for multiple myeloma, including due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to October 1953.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart condition (diagnosed as atrial fibrillation), including due to exposure to herbicides and/or secondary to service-connected right knee and right ankle disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In May 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to a rating higher than 40 percent for residuals of a right ankle injury.

2. The unstable right knee is not manifested by more than severe instability or subluxation of the knee.

3. The Veteran is not required to remain in bed and is not unable to care for himself with respect to dressing, hygiene, feeding, toileting, and protection from hazards or dangers in his daily environment due to his service-connected disability.  He also is not substantially confined to his dwelling and the immediate premises due to this disability.

4. The probative (meaning competent and credible) evidence of record shows that the Veteran's multiple myeloma is not etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 40 percent for residuals of a right ankle injury have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

2. The criteria for a rating in excess of 30 percent for residuals of a right knee injury on the basis of instability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

3. The criteria for an award of special monthly compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 352(a) (2014).

4. The criteria for service connection for multiple myeloma, including due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The August 2010 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is cognizant of the fact that the record reflects that parts of the Veteran's service treatment records (STRs) were destroyed by a fire.  When STRs are lost or missing, the VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  "The Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.' Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim; that is, the absence of such records does not create an adverse presumption against the VA.  Cromer v. Nicholson, 455 F.3d 1346   (Fed. Cir. 2006).  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Board finds that VA has discharged its heightened duty to assist.  To this end, his obtainable STRs, VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration.

The VA also attempted to corroborate the Veteran's exposure to tactical herbicides at Fort Detrick, Maryland through a request to the Joint Services Records Research Center (JSRRC).  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10.  The JSRRC responded that while herbicides were used at this location, they were unable to corroborate the Veteran's statements that he was ever stationed at this location. 

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim for multiple myeloma, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

However, as discussed in greater detail below, there is no competent and credible evidence suggesting the Veteran's multiple myeloma is related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere diagnosis of multiple myeloma with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

As for the remaining claims on appeal, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014). 

Further, the Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the April 2015 videoconference hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal. 

II. Right Ankle 

A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  During the May 2012 DRO hearing, the Veteran withdrew from appeal the claim of entitlement to a rating higher than 40 percent for residuals of a right ankle injury.  Accordingly, this issue is dismissed.

III.  Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's service-connected right knee disability is currently rated 30 percent disabling on the basis of instability under 38 C.F.R. § 4.71a, DC 5257 and 30 percent disabling on the basis of arthritis and limitation of motion under 38 C.F.R. § 4.71a , DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).   

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). (It is noted,  however, that the matter of an increased rating for flexion is not before the Board.)

Upon review of the probative evidence of record, the Board observes that the Veteran is already in receipt of the maximum schedular rating allowable for knee instability under DC 5257.  A rating in excess of 30 percent is not available under DC 5257.

Finally, the Veteran's subjective complaints of stiffness, pain, and flare-ups secondary to arthritis could provide for a higher rating based on painful motion under 38 C.F.R. § 4.59 and Deluca v. Brown, 8 Vet. App. 202 (1995).  However, painful motion due to arthritis is considered part of the 30 percent rating awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  As the maximum evaluations have been granted, no additional ratings may be assigned for these symptoms. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address instability, and locking.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against assigning a rating higher than 30 percent for the right knee disability.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107.

IV.  Aid and Attendance/Housebound

The Veteran contends that he should be granted SMC for aid and attendance/housebound benefits. 

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C.A. §§ 1114(l), (s). 

A prerequisite for granting SMC by reason of the need for regular aid and attendance of another person is a single service-connected disability rated as total. 
SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. § 3.350(b)(4). 

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R. § 3.352(a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id.  

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met. Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.  

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made.  Id. The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

SMC  by reason of being housebound is payable if a Veteran has a service-connected disability rated as total and either: (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The disabilities independently ratable at 60 percent or more must be separate and distinct from the total 100 percent service-connected disability and involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  The Veteran is permanently housebound when he is substantially confined to his dwelling and the immediate premises (or, if institutionalized, to his ward or clinical areas) due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue or remain throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2). Substantially confined does not mean that the Veteran is unable to his dwelling and the immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).
A review of the record shows that the Veteran is service-connected for the following disabilities: major depressive disorder rated as 70 percent disabling; residuals of a right ankle injury rated as 40 percent disabling; right shoulder rotator cuff rated as 30 percent disabling; left shoulder rotator cuff rated as 20 percent disabling; unstable right knee rated as 30 percent disabling; and limitation of right knee with arthritis rated as 30 percent disabling.  He has also been granted entitlement to individual unemployability due to his service-connected disabilities (TDIU).

In response to his claim for aid and assistance, the Veteran had a VA examination in February 2014.  The Veteran reported that he needed assistance with dressing because he was unable to get a coat over his shoulder or button a shirt.  The examiner noted that the Veteran wore leg braces and could not bend to tie his shoelaces and that the Veteran's wife assisted him with this.  The Veteran stated that he needed help with bathing because his knees would collapse.  He reported that he could not climb into the shower because of a 6" edge on the floor and he was afraid of falling as there were no grab bars in the shower.  Regarding his functional limitation, the Veteran used a scooter and rollator.  He was able to drive and did not have a problem with getting lost nor was he involved in any accidents.  The Veteran stated that he felt exhausted at the end of the day, having to do house work and take care of his wife.  He did report that he fell in September because his scooter was not locked.  In addition, he stated that his daughter would come several days a week to help clean.  The Veteran further related that he had looked into extended care facilities but had difficulty understanding insurance and financial issues.  The examiner noted that the Veteran refused home health and home based primary care (HBPC) because he would have had to give up his primary care physician, a geriatrician in the community.  Concerning the Veteran's mental health issues, the examiner stated that the Veteran had a long history of depression and chronic pain.  She commented that his mood and pain were stable, although these continued to be major problem areas.  The examiner observed that the Veteran had some improvement in depression with his medications and his sleep improved with zolpidem.  After review of the Veteran's medical records and interview with the Veteran, she opined that due to the Veteran's service connected conditions (involving his knee, ankle and shoulder), he required the regular assistance of another in protecting himself from the ordinary hazards of his daily environment.  The examiner, however, also stated that the Veteran was not restricted to his home or the immediate vicinity thereof, including the ward or immediate clinical area, if hospitalized.

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

None of the Veteran's service-connected disabilities have been assigned a total 100 percent evaluation, so the prerequisite for the disability rating requirement for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound has not been satisfied.   With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that the Veteran is required to remain in bed as a result of his service-connected disabilities.  Although the February 2014 VA examiner provided an opinion in favor of granting the Veteran aid and attendance, she conceded that the Veteran is still able to drive and was not restricted to his home or the immediate vicinity.

The Board acknowledges that the Veteran does need assistance with activities of daily living such as dressing and maintaining hygiene.  It is facially plausible that an individual of the Veteran's age and with his numerous disabilities would require assistance with many activities of daily living.  Such is consistent with the medical evidence of record in the Veteran's case.   However, while the Veteran has expressed needing help with showering and dressing, the record indicates that he has not been so helpless as to be in need of regular aid and attendance.  At times, he has in fact helped to take care of his wife and performs some household chores.   The Veteran has even declined home based primary care. 

The Board does not dispute the fact that the Veteran has significant health problems.  However, the standard for aid and attendance status is quite high, and the evidence does not reveal that, even with all of the Veteran's difficulties, he requires the regular aid and attendance of another or by reason of being housebound for that matter.  That is, the evidence does not establish any of the factors set forth under for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a) .  See generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).

The preponderance of the evidence, in sum, is against the Veteran's entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.

II. Service Connection for Multiple Myeloma

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) , will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases, including multiple myeloma, listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii). 
Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

The Veteran contends that as a result of exposure to herbicides and chemicals he developed multiple myeloma.  Specifically, he claims that during a training exercise at Fort Detrick, Maryland around June 1953, helicopters flew over at a low altitude and sprayed Agent Orange.  Post service medical records confirm that he has recurrent multiple myeloma, which was diagnosed in 1999 according to the Veteran.  See private medical treatment record dated October 2011.  The question then remains whether it is attributable to his active service.  

Consequently, after considering the evidence of record, the Board is not persuaded that the Veteran has met the presumption for showing that he was exposed to herbicides, including Agent Orange.

As alluded to already, some of the Veteran's personnel files have been destroyed by fire.  The evidence of record, however, does not reflect, nor does the Veteran allege, service in the Republic of Vietnam during the time period in which exposure to herbicides is presumed for the purposes of a claim for service connection.   In addition, his obtainable STRs do not show that he was stationed at Fort Detrick or at any other base in Maryland.  Instead, his STRs show that he was inducted in Providence, Rhode Island and stationed in Atlanta and Fort Benning, Georgia.  A review of his STRs indicates that he injured his right knee in May 1953 while stationed in Providence, Rhode Island and received continuous treatment for it until June 1953 after an orthopedic examination determined his right knee was normal.  The Veteran's STRs also show that he had a dental examination in Atlanta, Georgia in July 1953.  Moreover, there is no medical evidence in his STRs that he had symptoms, treatment or a diagnosis for multiple myeloma during his active duty from May 1953 to October 1953. 

At a 1983 Board hearing concerning the appeal of denial of service connection for his right knee, the Veteran stated that he joined the military in May 1953 and re-injured his right knee in June 1953 during basic training and after eight weeks, was transferred to Atlanta, Georgia for more training exercises after his right knee was declared normal.  

In a September 2011 statement, the Veteran reported that he was "somewhere" in Maryland in June 1953 when he was exposed to herbicides.  Then at a May 2012 Decision Review Officer (DRO) hearing, the Veteran testified that he spent two weeks stationed at Aberdeen Proving Ground, Maryland somewhere in the month of July 1953 when he heard helicopters come out at night and sprayed herbicide. 

A September 2013 VA memorandum confirmed that Fort Detrick, Maryland was on a list compiled by the Department of Defense associated with herbicide use from June 1 through July 31, 1953.  The memorandum, however, could not substantiate the Veteran's statement's that he was stationed at Fort Detrick, Maryland because his personnel records were burned in 1973 and the STRs of record were absent any service at Fort Detrick, Maryland.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of multiple myeloma and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, there is simply no objective evidence to corroborate the Veteran's statements that he was stationed in either Aberdeen Proving Ground or Fort Detrick, Maryland. Contrarily, the evidence of record supports a finding that the Veteran had service in Providence, Rhode Island, Atlanta and Fort Benning, Georgia. Even his earlier statements at the 1983 Board hearing support this conclusion.  

Further, his more recent statements are contradictory.  While his September 2011 statement mentioned that he was "somewhere" in Maryland in June 1953, later at his May 2012 DRO hearing he testified that he was there for two weeks in July 1953.  The STRs of record, however, show differently.  They instead indicate that the Veteran was in Providence, Rhode Island in May and for some part of June 1953 until he was transferred to Atlanta, Georgia in July 1953 as evidence by his own 1983 Board testimony and the July 1953 dental examination.  Since the statements provided by the Veteran that his multiple myeloma was due to herbicide exposure during active service are inconsistent with each other and the other evidence of record, the Board finds that these statements are not credible.  Resultantly, he is therefore not presumed to have been exposed to Agent Orange or other herbicide agent.  The Board finds that the Veteran's claim must be denied on this basis.

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Ultimately, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In this case, the Veteran's service treatment records make no reference to multiple myeloma, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of a recurrent multiple myeloma.  
Post service medical records show that he developed it in 1999.

In this case, the Board is unable to attribute the post-service development of the Veteran's multiple myeloma to his military service.  This multiple myeloma was not "noted" in service.  Then there follows a lengthy period after service discharge in which there is no evidence of multiple myeloma.  The evidence of record shows that the first instance of a multiple myeloma was in 1999, some 46 years after service.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for multiple myeloma for over 46 years after his service had ended in 1953, consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed multiple myeloma are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for multiple myeloma is not warranted.




ORDER

The claim for a rating higher than 40 percent for residuals of a right ankle injury is dismissed.

Entitlement to a rating higher than 30 percent for an unstable right knee with status post removal of posterior two thirds of lateral meniscus and ligament repair is denied. 

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status is denied.

Entitlement to service connection for multiple myeloma, including due to exposure to herbicides is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claim for service connection for a heart condition at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran believes that his heart condition is attributed his exposure to Agent Orange.  Alternatively, he also claims that it is secondarily due to his service-connected right knee and right ankle disabilities.  The Veteran contends that his inability to remain physically active because of these service-connected disabilities led to his current heart condition (atrial fibrillation).  

While as discussed above already that the Veteran cannot establish a claim for service connection on the presumption of being exposed to herbicides, including Agent Orange, he still has a valid claim for service-connection on a secondary basis.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Accordingly, the Board concludes that the Veteran should be afforded a VA examination to determine whether his service-connected right knee and right ankle disabilities caused or aggravated the Veteran's current heart condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current heart condition.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Has the Veteran developed a heart condition?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's service-connected right knee and right ankle disabilities?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

2. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


